 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    VALERIE BROOKS,                                    Case No. 2:20-cv-1606-JAM-JDP
12                        Plaintiff,                     ORDER DENYING PLAINTIFF’S MOTION
                                                         FOR DEFAULT JUDGMENT
13            v.
                                                         ECF No. 8
14    HOUSE OF CB USA, LLC,
                                                         ORDER TO SET ASIDE CLERK’S ENTRY
15                        Defendant.                     OF DEFAULT JUDGMENT
16                                                       ECF No. 7
17

18          This case is before the court on plaintiff’s motion for default judgment. ECF No. 8. As

19   explained below, the record fails to demonstrate that defendant was properly served with a copy

20   of the summons and complaint. Accordingly, I will deny plaintiff’s motion for default judgment

21   without prejudice, and I will set aside the clerk’s entry of default.

22          In plaintiff’s motion for default judgment, she claims that defendant was served by

23   personal service upon defendant’s registered agent. ECF No. 8 at 2. However, plaintiff’s proof

24   of service reflects substituted service on “Kalra Ramos, Person in Charge” at an unidentified

25   facility at 8448 Melrose Ave., West Hollywood, California, with service by mail to the same

26   location. See ECF No. 5. Plaintiff was required either (1) to serve defendant’s agent at the

27   registered address, or (2) to serve a person in charge at that same address and then mail a copy of

28   the summons and complaint to the agent at that address. See Fed. R. Civ. P. 4(h), 4(e)(1)
                                                         1
 1   (permitting a corporation to be served in accordance with state law); Cal. Civ. Proc. Code

 2   § 415.20(a) (“In lieu of personal delivery of a copy of the summons and complaint” to the

 3   authorized agent, “a summons may be served by leaving a copy of the summons and complaint

 4   . . . at [the agent’s] usual mailing address . . . with the person who is apparently in charge thereof,

 5   and by thereafter mailing a copy of the summons and complaint by first-class mail . . . .”). The

 6   California Secretary of State’s website shows that defendant’s authorized agent for service is Ian

 7   Ashton, whose in-state address is 189 The Grove Dr., Los Angeles, California.1 Plaintiff has not

 8   shown that he properly served defendant.

 9           Additionally, plaintiff’s motion for default judgment does not mention, let alone analyze,

10   the controlling standards for this motion set out in Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th

11   Cir. 1986). Under Eitel, before granting a motion for default judgment, the court must consider:

12   (1) possible prejudice to the plaintiff; (2) the merits of the plaintiff’s claim; (3) the sufficiency of

13   the complaint; (4) the sum of money at stake; (5) the possibility of a factual dispute; (6) whether

14   the default was potentially due to excusable neglect; and (7) the general policy that cases be

15   decided on the merits. See id. In considering these factors, “the factual allegations of the

16   complaint, except those relating to the amount of damages, will be taken as true.” Geddes v.

17   United Fin. Group, 559 F.2d 557, 560 (9th Cir. 1977). Here, plaintiff seeks resolution of the case

18   as a class action, but the class has not been certified. Plaintiff seeks $5,000,000 in damages, but

19   she has not provided evidence to explain or justify that amount. Hence, beyond the lack of proper

20   service, the Eitel factors support a denial of plaintiff’s motion.
21           Accordingly, it is hereby ORDERED that the clerk’s entry of defendant’s default, ECF

22   No. 7, is set aside, and plaintiff’s motion for default judgment, ECF No. 8, is denied without

23   prejudice.

24

25

26           1
              The court takes judicial notice of defendant’s entity profile from the California Secretary
27   of State’s website. Fed. R. Evid. 201; see Gerritsen v. Warner Bros.. Entm’t, Inc., 112 F. Supp.
     3d 1011, 1033-34 (C.D. Cal. 2015) (taking judicial notice of business entity profile from the
28   California Secretary of State’s website).
                                                       2
 1
     IT IS SO ORDERED.
 2

 3
     Dated:   July 2, 2021
 4                           JEREMY D. PETERSON
                             UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                             3
